Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 5, and 12 are currently amended.
Claims 4, 6-8, 11, and 14-19 are previously presented.
Claim 2, 3, 9-10, and 13 are canceled.
103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1, 4-8, 11-12, and 14-19 are allowed.

Allowable Subject Matter
Claims 1, 4-8, 11-12, and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Zagorski (U.S. Publication No. 20130110368) discloses: A method for performing emergency braking in a vehicle, the method comprising: registering at least one object in surroundings of the vehicle and ascertaining a probability of collision for the vehicle with the at least one registered object to detect an emergency braking situation; in response to detecting the emergency braking situation, autonomously activating service brakes of the vehicle using a vehicle setpoint deceleration to perform emergency braking; and adapting, based on a driving dynamics parameter, the vehicle setpoint deceleration during the autonomously performed emergency braking, wherein the driving dynamics parameter characterizes a real reaction of the vehicle to the performed emergency braking, wherein the driving dynamics parameter is ascertained during the emergency braking, and wherein adapting the vehicle setpoint deceleration is performed in response to determining that the driving dynamics parameter does not comply with a driving dynamics limiting value. Taguchi (U.S. Publication No. 20130013164) discloses wherein the driving dynamics parameter is a mean vehicle full deceleration defined as a mean value of an actual vehicle deceleration observed over a distance covered during the emergency braking. Allen (U.S. Patent No. 4347569) teaches computing the mean vehicle full deceleration based on multiple measurements of actual vehicle deceleration and further comprising averaging multiple measurements of actual vehicle deceleration over a period of time or over a period of distance to compute the mean vehicle full deceleration. Roll (U.S. Publication No. 20130103280) teaches further comprising computing the vehicle velocity change by: determining a current actual vehicle velocity, determining a previous actual vehicle velocity, and computing an amount of time elapsed, or a distance covered, between the determined current actual vehicle velocity and the determined previous actual vehicle velocity occurred. 
None of the prior art of record, either individually or in combination, teaches: A method for performing emergency braking in a vehicle, the method comprising: registering at least one object in surroundings of the vehicle and ascertaining a probability of collision for the vehicle with the at least one registered object to detect an emergency braking situation; in response to detecting the emergency braking situation, autonomously activating service brakes of the vehicle using a vehicle setpoint deceleration to perform emergency braking; and adapting, based on a driving dynamics parameter, the vehicle setpoint deceleration during the autonomously performed emergency braking, wherein the driving dynamics parameter characterizes a real reaction of the vehicle to the performed emergency braking, wherein the driving dynamics parameter is ascertained during the emergency braking, wherein the driving dynamics parameter is a mean vehicle full deceleration defined as a mean value of an actual vehicle deceleration observed over a distance covered during the emergency braking, wherein adapting the vehicle setpoint deceleration is performed in response to determining that the driving dynamics parameter does not comply with a driving dynamics limiting value or is predicted to not comply with the driving dynamics limiting value, and wherein adapting the vehicle setpoint deceleration is performed smoothly by ramping down the vehicle setpoint deceleration without abrupt change of the vehicle setpoint deceleration to a setpoint deceleration limiting value. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664